 11Iii the Matter of NATIONAL LEAD COMPANY-TITANIUM DIvIsIoN, EM-PLOYERandUNITED GAS, COKE & CHEMICAL WORKERS OF AMERICA,CIO, PETITIONERCase No. 4-RC-40SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONAugust ?6,19-418On June 7, 1948, the Board issued a Decision and Direction of Elec-tion in the instant case.'At that time, the election was directed amongthe employees in the production and maintenance unit, with a provi-sion to impound the votes of the machinists, pending a decision of theBoard as to whether or not they should be included therein.The machinists are a recognized craft, and the fact that collectivebargaining by the Employer on a more comprehensive basis hasexisted for several years is not sufficient in itself to prevent a severanceof the machinists as a craft group.While the Employer's operationsare concerned with the pigment industry in which there are appar-ently few if any instances of bargaining upon a craft basis,3 thisindustry has recently been found by the Board to be a part of thechemical industry.4 In the latter industry, separate craft units, in-cluding units of machinists, have sometimes been recognized as appro-priate for the purposes of collective bargaining.'We believe, there-fore, that the machinists may, if they so desire, constitute a separateunlit notwithstanding their previous inclusion in a broader unit.How-ever, we shall make no unit determination, pending the outcome of theelection hereinafter directed.If the machinists select the Interna-tional Association of Machinists, they will be taken to have indicated177 N I. R B 10552 SeeMatter of American Can Company,75N. L.R B 1127; andMatter of SouthernCentral Company,77 N , L. R. B. 247.'The record contains no reference to similar craft units in the pigment industry as suchSeeMatter of George S. Mepham Corporation,78 N LR B 1081,issued August1948,and cases cited therein.5 SeeMatter of B F. Goodrich Company(Copolymef plant).51 N L R B. 872;MatterofB. F GoodrichCompany,55 N L, R B.338,Matter of Goodyear Synthetic RubberCorporation,74 NL. R B 419Matte of Copolymer Corporation,74 N L R B. 92179 N. L. R. B., No 17.89 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir desire to constitute a separate bargaining unit.We shall notplace the name of the InternationalUnionofMine, Mill&SmelterWorkers, CIO, and its Local 594, on the ballot, inasmuch as they arenot in compliancewithSection 9- (f), (g), and(h) of the Act asamended.6We shall directthatan election be held among all machinists andapprentices employedby theEmployer at its Sayreville,'New Jersey,plant, excluding foremen and other supervisors as definedby the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with National Lead Company-Ti-tanium Division, Sayreville, New Jersey, an election by secret ballotshall be conducted as early as possible but not later than 30 days fromthe date of this Direction, under direction and supervision of the Re-'gional Director for the Region in which this case was heard, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, among the employees in the votinggroup described above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding thoseemployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented by International Associationof Machinists; or by United Gas, Coke & Chemical Workers of Amer-ica, CIO; or by International Chemical Workers Union, AFL; or bynone of these organizations.MEMBER GRAY took no part in the consideration of the above Supple-mental Decision and Direction of Election.6 SeeMatter of Rite-Form Corset Company,75 N. L.R. B. 174.4Any participant in the election directed herein may,upon prompt request to, andapproval thereof by, the Regional Director,have its name removed from the ballot.